446 F.2d 552
UNITED STATES of America, Plaintiff and Appellee,v.Anthony SANGETTI, Appellant.
No. 71-1003.
United States Court of Appeals, Ninth Circuit.
August 13, 1971.

T. Roger Duncan, Hollywood, Cal., for appellant.
Roger L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Richard L. Rosenfield, Asst. U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We have here a ridiculous appeal of a conviction for violating the Mann Act.


3
Sangetti hauled a prostitute around with him into several states. He put her out here and there to earn money and then took it from her. Not satisfied with her money, he would physically abuse her. She got tired of it. Thus, this prosecution.


4
The instructions were quite accurate. The evidence was abundant that the dominant purpose of the peregrinations was to use her for commercial purposes.


5
It is asserted that it was error to deny counsel's request for the addresses and phone numbers of the jurors, so he could interview the jurors after the verdict. He was not entitled to any such "room service."


6
The mandate will issue now.